PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/199,446
Filing Date: 26 Nov 2018
Appellant(s): SAP SE



__________________
Ryan McCarthy (Reg. No.: 50,636)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 6th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 13th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant’s arguments concerning the 35 U.S.C. 103 rejection of claims 1-2, 4-9, 11-16, and 18-20 have been fully considered, but are not persuasive for the reasons provided below:
 
On pages 12-16, Appellant argues that the prior art cited does not disclose the claimed subject matter of independent claims 1, 8, and 15. Beginning on page 12, Appellant argues, A. Claims 1, 4-8, 11-15, and 18-20 are patentable over Subramaniam in view of Walker. Specifically, on page 12, Appellant argues “Subramaniam and Walker, taken as a whole, fail to teach at least “executing, within a vendor-provided integration service, a workflow, the workflow comprising one or more integration tasks, and at least one empty custom extension task, an enable attribute of each empty custom extension task being set to false with empty fragment identifier; associating the at least one empty custom extension task with the fragment identifier to provide a non-empty custom extension task within the workflow; and executing the workflow comprising the at least one non-empty custom extension task with the enable attribute set to true, during execution of the non-empty custom extension task with the enable attribute set to true, the one or more tasks of the workflow fragment assigned with the fragment identifier being called and performed,” as recited in each of claims 1, 8, and 15.” The Examiner will address arguments to each limitation separately below.
Beginning on page 13, Appellant argues, “Subramaniam fails to teach “associating the at least one empty custom extension task with the fragment identifier to provide a non-empty custom extension task within the workflow,” as recited in each of the claims 1, 8, and 15.” The Examiner respectfully disagrees and refers to Appellants provided Specification paragraph 0045, “If, however, the enterprise has a custom extension for this location in the workflow, the user can set the enable attribute to TRUE, and can add a custom task (e.g., from a template, create a new task). A custom task, or sequence of custom tasks are added into a workflow fragment, and a unique identifier of the workflow fragment (WF Fragment Id) is assigned to the custom extension task.” The Examiner asserts that that cited Paragraph 0059 and 0060 of Subramaniam disclose the ability of the task registry to allocate unique extension point identifiers and task identifiers. Specifically, Paragraph 0060 recites, “each entry for a task contains a unique task identifier, a name, a type (whether a built-in task or a custom task) and a record associated with each extension point provided by the task. Each record in turn may contain an extension identifier and a task identifier, with the task identifier specifying the specific task to be executed corresponding to the extension point.” The Examiner notes that the provided Specification paragraph 0044 recites, “an extension point is encountered (e.g., an empty extension task)”. Under broadest reasonable interpretation the term extension point is considered analogous to an empty extension task. Therefore, the ability of Subramaniam in Paragraph 0060 to note records as extension identifiers and task identifiers which specifies the specific task to be executed corresponding to the extension point represents the association of the at least one empty custom extension task [represented as an extension point] with the fragment identifier [represented as an extension point identifier] to provide a non-empty custom extension task within the workflow. Accordingly, the argument is not persuasive.
Appellant continues on page 13 to argue, “Subramaniam is absent discussion of an empty custom extension task and providing a non-empty custom extension task by associating an empty custom extension task with a fragment identifier.” The Examiner respectfully disagrees and looks to the above argument regarding paragraph 0044 of the provided Specification. As described in paragraph 0044, “an extension point is encountered (e.g., an empty extension task)”. Under broadest reasonable interpretation the term extension point is considered analogous to an empty extension task. Therefore, Subramaniam disclosure of extension points and defined extension point identifiers in cited paragraphs 0059-0060 are analogous to empty custom extension tasks and non-empty custom extension tasks. Accordingly, the argument is not persuasive.
Continuing on page 14, Appellant argues “Subramaniam also fails to teach “executing the workflow, during execution of the nonempty custom extension task with the enable attribute set to true, the one or more tasks of the workflow fragment assigned with the fragment identifier being called and performed,” as recited in each of the claims 1, 8, and 15.” The Examiner respectfully disagrees and begins by asserting that the Office action filed 12/13/21, rejected the above limitation as Subramaniam in view of Walker. Subramaniam was directed to “executing the workflow, during execution of the non-empty custom extension task with the enable attribute set, the one or more tasks of the workflow fragment assigned with the fragment identifier being called and performed.” The Examiner refers to Appellants provided Specification paragraph 0048, “In this manner, when the custom extension task is encountered in execution of the workflow, the workflow fragment will be called. The example process 400 loops back to continue processing of the workflow.” The Examiner asserts that cited Figure 3 and related text regarding item 304 ‘Execute a custom task specified associated with the extension point’ are analogous to the claimed limitation. Related text regarding item 304 includes paragraphs 0047-0048. Paragraph 0047 of Subramaniam recite the following, “In step 330, a determination is made as to whether any extension point is reached in the middle of execution of the present task.” Additionally, paragraph 0048 recites the following, “In step 340, a custom task specified associated with the extension point (determined in step 330) is executed.” These paragraphs regarding Figure 3 are considered to be analogous to the claimed execution process of the independent claims. Accordingly, the argument is not persuasive.
Continuing on page 14, Appellant argues, “the Appellant reiterates that Subramaniam is absent any teaching of empty custom extension tasks and non-empty custom extension tasks. Further, Subramaniam is also absent any teaching of executing the workflow including the execution of the non-empty custom extension task.” The Examiner respectfully disagrees and reiterates as argued above, regarding paragraph 0044 of the provided Specification. As described in paragraph 0044, “an extension point is encountered (e.g., an empty extension task)”. Under broadest reasonable interpretation the term extension point is considered analogous to an empty extension task. Therefore, the related text of Subramaniam regarding item 304 regarding, “a custom task specified associated with the extension point” represents the teaching of empty custom extension tasks through the execution of extension points and the non-empty custom extension tasks as the custom tasks specified as associated with the extension point through item 330 of Figure 3. Accordingly, the argument is not persuasive. 
On pages 14-15, Appellant argues, “The final Office action asserts Walker as allegedly curing these admitted deficiencies of Subramaniam. Walker, however, fails to teach features, for which Walker is asserted.” As noted on pages 14-15, Walker was cited as a secondary reference in combination with primary reference Subramaniam to disclose, “an enable attribute of each empty custom extension task being set to false with empty fragment identifier; setting an enable attribute of the at least one empty custom extension task to true or; executing the workflow, comprising the at least one non-empty custom extension task with the enable attribute set to true, during execution of the non-empty custom extension task with the enable attribute set to true.” Regarding the above limitations, Appellant’s specification recites the following in paragraph 0040 to recite the following, “In some examples, the enable attribute is FALSE by default. If the enable attribute is TRUE, the workflow fragment having an identifier indicated in the fragment identifier is called.” Therefore, the enable attribute is set to FALSE by default and it is determined that the enable attribute is set to TRUE. The Examiner asserts that the cited Paragraph 0043 of Walker discloses a table containing various UI element attributes and their corresponding descriptions. Referencing for example the ‘multiline’ attribute, the corresponding description contains the following, “Boolean entry which defines whether the TEXTBOX is capable of accepting multiline input; value values are T (true) or F (false). This attribute may be optional. The default is false.” Therefore, the cited portion of Walker discloses the ability to determine attribute values as TRUE or FALSE, with the default set to FALSE. This functionality is analogous to the cited paragraph 0040 of the provided Specification. This enabling attribute capability in combination with the primary reference Subramanian disclosure of the execution of custom task specified associated with the extension point discloses the limitations of independent claims 1, 8, and 15.  Accordingly, the argument is not persuasive.
Continuing on page 15, Appellant argues, “Walker is absent any teaching of the above-recited features in each of claims 1, 8, and 15, for which Walker is asserted. While Walker makes a general statement on a use of Boolean attributes with values of true or false, Walker is absent discussion regarding an empty custom extension task and the enable attribute of the empty custom extension task.” The Examiner respectfully disagrees. The Examiner asserts that cited Paragraph 0033 of Walker discloses, for reference, “To add a task extension, in the given example, a new task name is first added to the server's Purpose table. Then a set of preferences is added to the server's Preference table to describe the UI forms and elements that comprise the task extension.” As stated in arguments above, paragraph 0044 of the provided Specification recites, “an extension point is encountered (e.g., an empty extension task)”. Under broadest reasonable interpretation the term extension point is considered analogous to an empty extension task. Therefore, Walker’s reference to task extension in paragraph 0033 is analogous to an empty extension task. Additionally, as described in cited paragraph 0033, “a set of preferences is added to the server's Preference table to describe the UI forms and elements that comprise the task extension.” The UI elements are further described in paragraph 0043 of Walker in the form of a table disclosing various attributes associated with UI element descriptors. It is within this table, as disclosed in previous arguments above, descriptions regarding attributes include “Boolean entry which defines whether the TEXTBOX is capable of accepting multiline input; value values are T (true) or F (false). This attribute may be optional. The default is false.” The disclosed attributes provided by the table cited in paragraph 0043 of Walker describe elements of the task extension. The task extension, as previously stated, is analogous to empty custom extension task. Therefore, the cited Paragraph 0033 and 0043 of Walker in combination with primary reference Subramaniam disclose the limitations of the independent claims. Accordingly, the argument is not persuasive. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683     


/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.